Citation Nr: 0910643	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service head injury, to include headaches.  

2.  Entitlement to service connection for memory loss, to 
include as secondary to the claimed in-service head injury.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
vision disability, to include as secondary to the claimed in-
service head injury, and if so, whether entitlement to 
service connection is warranted.  

4.  Entitlement to service connection for a disability of the 
gums, to include as secondary to in-service chemical 
exposure.  

5.  Entitlement to service connection for a skin condition of 
the hands, variously diagnosed as dyshidrotic eczema and a 
fungal infection of the hands, to include as secondary to in-
service chemical exposure.

6.  Entitlement to service connection for degenerative 
changes of the right hand, to include as secondary to in-
service chemical exposure.  

7.  Entitlement to service connection for diffuse atrophy, to 
include as secondary to in-service chemical exposure.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression, to 
include as secondary to in-service chemical exposure.  

9.  Entitlement to service connection for frostbite of the 
feet.

10.  Entitlement to service connection for a fungal infection 
of the feet, to include as secondary to in-service frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958 
and from July 1958 to July 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that, in pertinent part, denied 
service connection for frostbite of both feet; residuals of a 
claimed head injury, including headaches, blurred vision and 
memory loss; and, denied service connection for a disability 
of the gums, a skin disability of the hands, fungus of the 
feet, diffuse atrophy, degenerative changes in the right 
hand, and an acquired psychiatric disorder, all claimed as 
secondary to in-service radiation exposure and/or exposure to 
the chemicals Toluene and Tricloethylene.  

The September 2004 rating decision also denied entitlement to 
increased ratings for the service-connected lumbosacral 
strain, left muscle spasm, rated as 20 percent disabling; and 
the service-connected hypertensive vascular disease, rated as 
10 percent disabling.  These issues were included in the ROs 
April 2005 Statement of the Case (SOC); however, the Veteran 
did not include them as part of his substantive appeal, VA 
Form 9.  Despite the specific exclusion of the increased 
rating issues, the RO nonetheless included them as part of 
the December 2005 Supplemental Statement of the Case (SSOC).  
Realizing the inadvertent error, the RO properly excluded the 
increased rating issues from subsequent SSOC's.  Later, the 
Veteran again raised new claims for increased ratings for the 
service-connected back and hypertensive vascular disease.  
These claims were denied in an unappealed rating decision 
dated in September 2006.  Thus, the increased rating issues 
are not in appellate status at this time.  

In January 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting at the Board.  A transcript of the hearing 
testimony is associated with the claims file.  At a pre-
hearing conference just prior to the January 2009 video 
conference, the Veteran's representative confirmed that the 
issues of entitlement to increased ratings for the service-
connected lumbosacral strain left muscle spasm, and 
hypertensive vascular disease were not on appeal before the 
Board at this time.

With regard to the claim of service connection frostbite of 
both feet, a previous claim of service connection for this 
disorder was originally submitted to the RO in August 1976, 
at the time of the Veteran's discharge from service; however, 
the RO never fully adjudicated the issue.  This initial 
frostbite claim was addressed in the body of the January 1977 
rating decision, but no actual determination was made as to 
whether or not service connection was warranted at that time.  
As such, this current claim of service connection for 
frostbite is not considered previously denied, and will be 
adjudicated as an original claim of service connection.  In 
contrast, however, the January 1977 rating decision did fully 
address the Veteran's original claim of service connection 
for blurred vision.  The January 1977 rating decision 
specifically noted that the Veteran's only eye condition was 
myopia, and denied service connection for myopia because it 
is not considered a disability for VA purposes.  The 
Veteran's January 1979 attempt to reopen that claim was 
denied by RO letter dated February 1979.  The Veteran did not 
appeal that determination.  Thus, there is no prior final 
decision with regard to the claim of service connection for 
frostbite; however, there are two prior final decisions 
regarding the claim of service connection for blurred vision, 
and as such, new and material evidence is needed to reopen 
that claim.  

With regard to the claim of whether new and material evidence 
has been received to reopen a claim of service connection for 
blurred vision, it is apparent that the RO must have reopened 
the Veteran's previously denied claims of service connection, 
as evidenced by the de novo review conducted pursuant to the 
September 2004 rating decision, April 2005 SOC and multiple 
SSOC's.  However, the Board must still review the RO's 
preliminary decision in that regard even if an RO makes an 
initial determination to reopen a claim.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board also reopens 
the claim, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim of service 
connection for blurred vision, to include as secondary to an 
in-service head injury, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
Veteran's claim of entitlement to service connection for a 
vision disability at this juncture is not prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for frostbite 
and skin disabilities of the hands and feet, including eczema 
and fungus, degenerative changes in the hand, diffuse atrophy 
and an acquired psychiatric disorder, all claimed as 
secondary to in-service chemical exposure, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Current residuals of an in-service head injury are not 
shown by the competent and probative evidence of record; and, 
chronic headaches were not shown in service, and they are not 
otherwise related to any incident of service, including an 
in-service head injury.  

2.  Any current memory loss disability has not been 
attributed to an in-service head injury or other injury or 
incident of service.

3.  In unappealed rating decisions of January 1977 and 
February 1979, service connection for blurred vision was 
denied.

4.  Evidence submitted since the RO's February 1979 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for blurred vision, to include as secondary to an in-service 
head injury.

5.  The Veteran's complaints of blurred vision have 
consistently been attributed by medical professionals to 
myopia and/or astigmatism, both nonservice-connectable 
congenital abnormalities, and not to an in-service head 
injury or other disease or injury incurred in service.



CONCLUSIONS OF LAW

1  The criteria for entitlement to service connection for 
residuals of an in-service head injury, to include chronic 
headaches, have not been met.  38 U.S.C.A. § § 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303,3.304 (2008).  

2.  The criteria for entitlement to service connection for 
memory loss have not been met.  38 U.S.C.A. § § 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

3.  The February 1979 RO decision which denied the Veteran's 
claim of entitlement to service connection for blurred vision 
is final. 38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the 
RO's February 1979 decision which denied service connection 
for blurred vision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for entitlement to service connection for a 
disability manifested by blurred vision (a vision disability) 
have not been met.  38 U.S.C.A. § § 1110, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to the notice and assistance requirements for 
claims to reopen, Kent v. Nicholson, 20 Vet. App. 1 (2006) 
addresses notice requirements specific to new and material 
claims.  Essentially, the veteran must be apprised as to the 
requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
In addition, the notice must inform the veteran as to the 
basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003, December 2003, January 2004, 
October 2004, and July 2006.

Despite any defect in the notice provided to the Veteran 
regarding new and material evidence, the previously denied 
claim of service connection for blurred vision is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

With regard to the service connection claims, the 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Although the pre-adjudicatory notice did not specifically 
provide notice with regard to the assignment of disability 
ratings and effective dates for any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the defect was cured by the July 2006 notice 
letter, and the issues were subsequently readjudicated in 
April 2008 and July 2008 SSOC's.  

Moreover, VA has obtained service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations when appropriate, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the veteran has not contended 
otherwise.  The Veteran indicated in June 2008 that he had no 
more evidence to provide to support his claims.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In January 1977 and February 1979 decisions, the RO denied 
service connection for myopia, claimed as blurred vision.  
The basis of the denial was that the Veteran's only visual 
impairment was attributable to myopia, which is considered a 
constitutional or developmental abnormality, and not a 
disability for VA purposes.  

A notice of disagreement was not received within the 
subsequent one-year period following either the January 1977 
or the February 1979 determinations.  

Currently, the appellant contends that he suffered a head 
injury in service, and that he suffers from a vision 
disability, other than myopia, as a result of the in-service 
head injury.

Additional evidence has been added to the record, including 
numerous statements from the Veteran explaining his vision 
deficit, as well as a June 2008 VA eye examination report and 
the Veteran's January 2009 video conference hearing 
testimony.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Veteran's only diagnosed vision deficit was myopia, a 
constitutional abnormality that is not service-connectable.  
The January 1977 and February 1979 decisions are final.  
38 U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
the Veteran's testimony that he suffered from a head injury 
during service, and that his vision has not been the same 
since.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
new evidence also includes a June 2008 report of a VA eye 
examination.  This is examination was provided to obtain an 
opinion regarding any possible link between the Veteran's 
vision deficit and an in-service head injury.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that may cure the prior evidentiary 
defect.

Evidence submitted since the RO's February 1979 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's February 1979 decision; thus, the 
claim of service connection for blurred vision, to include as 
secondary to an in-service head injury, is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran asserts that service connection is warranted for 
residuals of an in-service head injury, including headaches, 
blurred vision and memory loss.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A May 1961 Report of Medical Examination noted that the 
Veteran reported a "bout of eye blinking for a week or 
two," but had not experienced it since then.  No objective 
eye disability was detected and no follow-up treatment was 
noted.  However, in April 1972, the Veteran was referred to 
Ophthalmology for complaints of a six month history of 
increased blurred vision with burning and feeling that his 
lids were closing.  He had no difficulty with chewing or 
swallowing or tiring of other muscles.  Evaluation was 
requested.  The Veteran's eyes were examined at the eye 
clinic.  The examination report is handwritten and not 
legible, although it does not appear that any association was 
made between the Veteran's eye symptoms and chemical exposure 
or a head injury.

An August 1973 optometry clinic note indicates that the 
Veteran had a low myopia with astigmatism.  

A November 1974 Report of Medical History notes that the 
Veteran checked the "Yes" box that corresponded to "eye 
trouble."  No diagnosis was indicated, and the examiner 
simply indicated, "as Noted in Medical Record."

A February 1975 note shows that the Veteran had a head injury 
in 1970, with no sequelae.  The note also indicates that the 
Veteran's blurred vision was corrected by glasses.  Another 
February 1975 note indicated that the Veteran sustained a 
head injury in October 1970, but there were no after effects 
since that time.  A history of blurred vision was corrected 
by glasses.  

A June 1976 optometry clinic report notes the Veteran's 
reported history of "blur far and near for a short time and 
then it clears up."  Unaided vision of 20/50 in the right 
eye and 20/60 in the left eye was corrected to 20/20 and 
20/25 respectively.

The Veteran's May 1976 discharge examination report noted 
that the veteran wore glasses for blurred vision.  There was 
no mention of any other eye disorder or disability, except 
for refractive error.  

Similarly, there was no complaint, findings, or treatment 
referable to memory loss, or other head injury residuals, 
including a chronic headache disability, shown during service 
or within the first post-service year.

Since service, the Veteran has consistently maintained that 
he has a current disability manifested by blurred vision and 
memory loss, as a result of the in-service head injury.  

The post-service treatment records include a December 1976 VA 
ophthalmology consult showing myopia.

In August 1992, the Veteran was treated for complaints of 
"haziness" of vision.  Minimal (very mild) hypertensive 
retinopathy was noted.  

April 2001 and August 2004 VA computerized tomography (CT) 
scans of the head revealed diffuse atrophy in an otherwise 
normal scan of the head.  The ventricles, sulci and cisterns 
were symmetrically enlarged consistent with atrophy.  The 
impression was minimal cerebral atrophy and no significant 
lesions demonstrated intracranially.

In light of February 1975 note referring to a head injury in 
1970, the Veteran was afforded a VA examination in June 2008 
to determine what, if any, residuals currently exist.  The 
examiner reviewed the claims file, including service 
treatment records.  The Veteran reported to the examiner that 
he sustained two head injuries during service, the first of 
which occurred in 1968 during service in Alaska, when he 
slipped and fell on his buttocks, and then eventually hit his 
head.  The second incident was in 1970 when he fell and 
struck the frontal part of his head.  The Veteran reported 
headaches, dizziness, blurred vision at times, and memory 
loss.  Upon physical examination and a review of the 
Veteran's computerized tomography (CT) scans of record, the 
diagnosis was chronic headache.  The examiner could not 
provide an opinion as to whether there existed any 
relationship between the headache and claimed memory loss, 
and any in-service head injury, without resorting to 
speculation, but did note the Veteran's reports of being 
treated on two occasions during service for head injuries.  
The examiner indicated that the Veteran's remote memory was 
fair.

At a June 2008 VA eye examination, the examiner noted that 
the Veteran's claims file was reviewed.  The examiner noted 
that the Veteran's vision was normal and correctable with 
glasses during his retirement physical of May 1976.  The 
Veteran continued to report blurred vision in the eyes; 
however, there was no history of hospitalization or surgery 
for the eyes, no history of trauma to the eyes, no history of 
eye neoplasms, eye disease, glaucoma or ptosis in either eye.  
The examiner indicated that adequate correction was possible 
with glasses.  Right and left eye far vision was corrected to 
20/25; right and left eye near vision was corrected to 20/20.  
Presbyopia was noted.  There was no lagophthalmos or a 
symblepharon noted.  Function of the right and left lacrimal 
duct was normal.  The examiner specifically indicated that no 
other lens abnormalities or residuals of an eye injury were 
found.  Fundoscopic and slit lamp examinations were normal.  
The diagnosis was myopic presbyope with normal, stable vision 
as far back as August 1999, based on VA eye notes and May 
1976 retirement physical.  Ocular health was normal and 
normal vision was corrected with glasses.  There was no 
myokymia evident.  In sum, the examiner found no disabling 
eye conditions on examination.  The examiner concluded that 
there was no evidence to support the Veteran's assertions and 
that Veteran's refractive error/vision problem was not caused 
by his head injury.  

In sum, the service treatment records indicate that the 
Veteran injured his head during service in 1970.  The Veteran 
maintains that he suffered another head injury in 1967 in 
Alaska, although there is no documentation of such.  
Regardless of whether the Veteran sustained more than one 
head injury during service, the competent and probative 
evidence does not support a finding that any of the Veteran's 
current headaches, blurred vision, or memory loss disorders 
are attributable to service, including any head injury 
sustained therein.  

The Veteran is certainly competent to state that he has 
suffered from headaches, memory loss and vision problems 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir 2007).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion as to 
whether his current memory loss, vision deficit and/or 
headaches are related to a head injury, or other incident of 
service.  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.  The Board has no reason to 
doubt the Veteran's assertions that he suffered a head injury 
during service.  That notwithstanding, the medical evidence 
of record does not support the Veteran's contention that his 
current headaches, memory loss and/or blurred vision are 
associated with the veteran's in-service head injuries.  
There is no objective evidence to support a finding that any 
of the Veteran's current disabilities are associated with an 
in-service head injury.

The medical evidence in this case indicates that the Veteran 
has a current chronic headache disability, and fair remote 
memory, as well as diffuse atrophy noted on a computerized 
tomography (CT) scan of the brain.  These conditions were 
first shown many years after separation from service, and are 
not medically linked to service, including any in-service 
head injury.  

The only evidence in favor of the Veteran's claim is his own 
theory that the an-service head injury resulted in headaches, 
memory loss and blurred vision.  

Weighing against the claim are the objective findings on the 
May 1976 separation examination, current findings and medical 
opinions of June 2008, as well as the lack of any medical 
evidence from the time of separation from service in 1976 and 
this decade showing any complaints, findings, or treatment 
for chronic headaches and/or memory loss.  In other words, 
the credibility of the veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective findings showing no memory 
loss or chronic headaches until this decade.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a memory loss or chronic 
headaches during service in this case is supported by 
affirmative evidence which tends to show that the veteran's 
current headaches and memory loss are not related to any in-
service injury.  Such evidence, as noted above, consists of 
the May 1976 examination report and the opinions provided by 
VA examiners in June 2008.  

To warrant service connection, there must be a nexus between 
the veteran's current disability and his claimed in-service 
head injury; and, although the veteran is competent to state 
that he has suffered an injury in service, this evidence must 
be weighed against the other evidence of record, which 
includes objective evidence of no headache or memory loss at 
discharge, and an examiner who found it to be pure 
speculation to associate any current memory loss and/or 
headaches to an in-service injury.  

The Veteran also argued that his headaches, memory loss and 
blurred vision could, in the alternative, be due to exposure 
to toxic chemicals during service.  At the Veteran's personal 
hearing in January 2009, the Veteran's representative 
provided testimony that according to the Canadian Center for 
Occupation of Health and Safety, long-term occupational 
exposure to Trichloroethylene could cause symptoms of 
depression, headaches, dizziness, altered mood, loss of 
memory and inability to concentrate or sleep.  Although this 
information raises the possibility that long-term 
occupational exposure to Trichloroethylene could cause these 
problems, there is no indication that this general treatise 
type evidence applies specifically to the Veteran in this 
case.  Moreover, the Veteran has not provided objective 
evidence of exposure to these chemicals.  As such, the 
information provided by the Veteran's representative carries 
little probative value, particularly when it is weighed 
against the other evidence of record that does not show a 
chronic headache disability or memory loss for many years 
following service discharge.  

Likewise, there is no competent medical evidence to support 
the Veteran's assertions that his blurred vision is a 
service-connectable disability.  Although the record shows 
that the Veteran has consistently complained of blurred 
vision since service, the medical evidence of record does not 
show any service-connectable disability to which the blurred 
vision may be linked.  In other words, while the record shows 
that the Veteran has complained about blurred vision since 
service, every medical eye professional who has examined this 
Veteran has come to the conclusion that the Veteran's blurred 
vision is simply due to myopia and astigmatism.  No eye 
"disability" per se, has ever been identified.  Thus, 
regardless of whether the Veteran sustained a head injury in 
service, the medical evidence of record does not show a 
current eye disability for VA purposes.  Moreover, the 
Veteran's blurred vision associated with myopia is 
correctable with glasses.  The Board is mindful of the 
Veteran's sincere belief that he has some blurred vision 
disability that is not related to his myopia, and his 
numerous complaints are well-documented; however, there is no 
diagnosis of any eye disability.  In every case, the examiner 
noted myopia correctable with glasses, not due to a head 
injury.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Service connection may not be granted unless a 
current disability exists.  In other words, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent proof of a current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As myopia is not service-connectable on its 
face, and there is no other diagnosis to account for the 
blurred vision, the preponderance of the evidence is against 
the claim of service connection for a vision disability; 
there is no doubt to be resolved; and service connection is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Likewise, the preponderance of the evidence is against the 
claims of service connection for chronic headaches and memory 
loss, to include as secondary to an in-service head injury; 
there is no doubt to be resolved; and service connection is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for residuals of a head injury, to include 
headaches, is denied.  

Service connection for memory loss, to include as secondary 
to an in-service head injury, is denied.

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for blurred vision is reopened, and to that extent 
only; the appeal is granted.  

Service connection for blurred vision, to include as 
secondary to an in-service head injury is denied.  

REMAND

The Veteran maintains that he suffers from a skin disorder of 
the hands and feet, gum disease, arthritis of the right hand, 
diffuse atrophy, a fungal infection, and an acquired 
psychiatric disorder as a result of exposure to toxic 
chemicals and nuclear weapons during service.  In addition, 
the Veteran maintains that he has current residuals of 
frostbite of both feet that were incurred during service.  

The service treatment records show that the Veteran was 
treated for frostbite of the feet during service in 1957.  On 
a May 1961 Report of Medical Examination, the Veteran 
indicated that his feet hurt when it got cold.  A 1967 
notation shows that the Veteran complained of sore feet.  

Shortly after discharge from service, a VA examiner did not 
find any current residuals associated with the in-service 
frostbite; however, the Veteran currently associates 
coldness, pain, and tingling in his feet with the frostbite 
he endured during service.  In as early as 1984, the Veteran 
reported that both of his feet felt like he was walking on 
pins and needles.  Given the multiple complaints of frostbite 
residuals during service, and throughout the 1980's to the 
present day, a VA examination is necessary to determine if 
the Veteran's current complaints of pain, coldness and 
tingling in his feet, as well as any claimed foot fungus, are 
residuals of his in-service frostbite.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran should also 
be afforded additional opportunity to obtain and submit any 
additional relevant medical records pertinent to his claim 
for service connection.  

All indicated tests should be conducted, including, but not 
limited to EMG studies to determine whether there are any 
objective findings to support the Veteran's contentions.  

As noted above, the Veteran also maintains that he was 
exposed to nuclear radiation during service, as well as to 
the chemicals Toluene and Tricloethylene; and, as a result, 
developed a skin disorder of the hands and feet, gum disease, 
arthritis of the right hand, diffuse atrophy, a fungal 
infection, and an acquired psychiatric disorder.  There is no 
apparent documentation of exposure to nuclear radiation, or 
to the chemicals Toluene and Tricloethylene, per se; however, 
the service treatment records include a DD Form 1141, 
entitled "Record of Occupational Exposure to Ionizing 
Radiation."  The Veteran's name, date of birth, rank and 
social security number are typed on the sheet in the 
appropriate space provided; however, there is no indication 
that the Veteran was actually exposed, as there is nothing 
else written on the document.  Nevertheless, the Veteran 
maintains that his duties as a Nike-Hercules missile crewman 
and Section Chief involved cleaning and inspecting special 
weapons warheads.  The Veteran sincerely believes that the 
gum problems, hand problems, and the like, which are worse on 
the right side, are attributable to handling the weapons on 
his right side.  In other statements to the RO, the Veteran 
reported that his duties exposed him to Toluene and 
Trichloethylene.  At his personal hearing before the 
undersigned in January 2009, the Veteran's representative 
pointed out various health risks associated with exposure to 
Trichloroethylene, including that it was a severe skin 
irritant.  There is no reason to doubt the Veteran's 
credibility in this case; and, given the evidence in the 
Veteran's personnel records showing his extensive involvement 
with the Nike Hercules missiles, additional development in 
this case is warranted.

Although the Veteran has consistently maintained exposure to 
Toluene and Trichloethylene, no development has been 
undertaken to determine the validity of the Veteran's 
assertions.  Regarding the chemical exposure, the Veteran has 
consistently maintained that he was exposed to chemicals 
during service in light of his duties, which included working 
with Nike Hercules guided missiles.  Service personnel 
records indeed confirm that the Veteran worked closely with 
these weapons and was an instructor in this area for many 
years.  VA outpatient records, including photographs, clearly 
indicate that the Veteran has an unusual problem with his 
hands, which has been variously diagnosed as a fungus, 
eczema, a rash, and hyperpigmentation.  The Veteran also 
maintains that he sustained an unusual problem with his gums 
on the right side of his mouth.  In light of the Veteran's 
lengthy exposure to Nike Hercules guided missiles, more 
development is necessary to determine the extent, if any, of 
nuclear radiation exposure and/or the extent of other toxic 
chemical exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional 
lay or written evidence regarding his 
alleged exposure to chemical agents and/or 
nuclear radiation in service, such as the 
specific locations, dates (within a two-
month time frame, for example), and 
activities involved.

2.  Attempt to verify through official 
sources to include National Archives and 
Records Administration (NARA) and any 
other appropriate authority, whether the 
Veteran was exposed to the chemical agents 
claimed, and/or whether he was exposed to 
a damaging amount of nuclear radiation 
given the number of years with close 
contact to Nike-Hercules missiles.

3.  If the Veteran's claimed exposure to 
chemicals and/or nuclear radiation is 
corroborated, then send the Veteran's 
claims file to a VA endocrinologist for an 
examination and opinion as to whether the 
Veteran's corroborated chemical exposure 
in service more likely, less likely, or at 
least as likely as not caused him to 
develop residual skin irritation on his 
hands and/or feet, arthritis in his right 
hand, a gum disability, or any other 
disability.  The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.  The examiner should provide a 
rationale for his/her opinions, to include 
medical treatise support, if possible.  
The claims file must be made available to 
the examiner(s) for review in connection 
with the examination(s). 

4.  Schedule an examination of the 
Veteran's feet by an appropriate medical 
professional, to determine what residuals, 
if any, exist that are, as likely as not, 
related to the Veteran's documented in-
service frostbite of the feet.  All 
indicated tests should be conducted, and 
all findings must be reported in detail.  
The claims file must be provided to the 
examiner for review in conjunction with 
the requested study.  The examiner should 
opine as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current complaints of 
foot pain, numbness, tingling, cold 
sensitivity, and or foot fungus, are 
related to the documented in-service 
frostbite.  A complete rationale for all 
opinions is requested.  

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


